    Case 2:19-cv-12032-MLCF-JVM Document 18 Filed 12/02/19 Page 1 of 1



MINUTE ENTRY
VAN MEERVELD
December 2, 2019

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


MONTRELLE FENNIDY, ET AL.,                             19-CV-12032
    Plaintiffs,

VERSUS                                                 JUDGE MARTIN L.C. FELDMAN

CHRIST THE KING PARISH SCHOOL, ET
AL.,                                                   MAGISTRATE JUDGE
     Defendants.                                       JANIS VAN MEERVELD



      The parties met to discuss the status of the case.




                                                         Janis van Meerveld
                                                      United States Magistrate Judge


MJSTAR: 04:00
